Citation Nr: 1105708	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1943 to November 1945.  In addition to other awards and 
medals, the Veteran was in receipt of the Combat Infantryman's 
Badge.  VA records also reflect that the Veteran was a prisoner 
of war (POW) in Germany from August 1944 to April 1945.  The 
Veteran died in January 2007 at the age of 88.  The appellant is 
the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which denied entitlement to the benefit currently 
sought on appeal.

The appellant appeared before the undersigned Veterans Law Judge 
in a Travel Board hearing in Boston, Massachusetts in November 
2010 to present testimony on the issue on appeal.  She submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has been 
associated with the claims file.

The Board notes that the appellant has already established 
entitlement to VA Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.  Rating decision, February 2007.  
These benefits are paid in the same manner as if the Veteran's 
death were service-connected.  38 U.S.C.A. § 1318 (West 2002).  
However, as there are additional potential entitlements for which 
the appellant may be eligible if the cause of the Veteran's death 
is determined to be service-connected, the Board will continue to 
consider entitlement to DIC under this alternate theory of 
entitlement since it may provide a greater benefit to the 
appellant.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); see 
also, e.g., 38 U.S.C.A. § 2307 (referencing additional burial and 
funeral benefits in the case of a Veteran's death as the result 
of a service-connected disability or disabilities).  

Unfortunately, additional development is required before the 
Board may proceed with a decision in this matter.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for the cause of the Veteran's death is ready 
for Board adjudication.  See 38 C.F.R. § 19.9 (2010).  Although 
the Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.

In particular, the Board finds that the Veteran received VA 
treatment for many years prior to his death in 2007, to include 
treatment at a VA outpatient clinic.  Letter from Dr. Cabaero, 
November 2007; see also Appellant's list of relevant medical 
treatment, undated (showing appointments in months preceding 
Veteran's death including VA treatment as recent as November 
2006).  However, the most recent VA treatment records currently 
associated with the claims file are dated in September 1993.  
Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is 
necessary in order to obtain and associate with the claims file 
all outstanding treatment records for this Veteran from September 
1993 until his death in January 2007.  

In addition, the appellant asserts that the Veteran's service-
connected posttraumatic stress disorder (PTSD), evaluated as 100 
percent disabling for many years prior to the Veteran's death, 
materially contributed to the Veteran's metastatic prostate 
cancer, which is the cause of death listed on the official 
certificate of death.  The appellant asserts that the Veteran's 
psychological symptoms of PTSD prevented him from properly taking 
his medications and adhering to medical advice.  See Board 
hearing transcript, November 2010.  As the Veteran's medical 
treatment records for over a decade prior to his death are not 
currently before the Board for review, it is impossible to 
determine whether this assertion is medically supported.  Thus, 
in the interest of judicial economy, the Board also requests that 
a medical opinion be sought in this matter after the outstanding 
medical records are obtained and associated with the claims file.  
See generally 38 C.F.R. § 3.159 (c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all outstanding VA medical records for this 
Veteran from September 1993 forward.  

2.  AFTER completion of the foregoing, 
provide the entire claims file to an 
appropriate practitioner and request a 
medical opinion as to whether disability that 
was incurred in or aggravated by this 
Veteran's military service either caused or 
contributed substantially or materially to 
the cause of the Veteran's death.  

Of note, VA regulations establish that there 
are primary causes of death which by their 
very nature are so overwhelming that eventual 
death can be anticipated irrespective of 
coexisting conditions, but that even in such 
cases, consideration is required as to 
whether there is a reasonable basis for 
holding that a service-connected disability 
was of such severity as to have a material 
influence in accelerating death.  

An adequate supporting rationale must be 
provided for each opinion reached.  

In particular, responses are requested as to 
the following:

(a)  Did the Veteran's service-connected PTSD 
contribute substantially or materially to his 
death, i.e. did it combine to cause death, or 
lend assistance to the production of death?  
For clarification, it is insufficient to show 
that the service-connected disability 
casually shared in producing death, but 
rather a causal connection is required to 
establish the benefit sought.  

(b)  Did the Veteran's PTSD result in 
debilitating effects and general impairment 
of health to an extent that would render him 
materially less capable of resisting the 
effects of other disease primarily causing 
death, such as prostate cancer in this 
instance?

(c) Did the Veteran's service-connected PTSD, 
evaluated as 100 percent disabling,  
constitute an active process which "affects 
vital organs" (as distinguished from 
muscular or skeletal functions), wherein 
debilitation may be assumed?  

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been completed in 
compliance with the instructions herein, and 
that no other notification or development 
action is needed in addition to that directed 
above.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.  

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The appellant and her representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


